Morton, C. J.
Both parties claimed title to the property in controversy under bills of sale from one Harrington. It appears that the property was in the livery and boarding stable of the defendant; that the plaintiff and Harrington went to the stable, the defendant being absent, and Harrington delivered the property to the plaintiff, who thereupon took a receipt, signed by one Thomas as agent of the defendant, reciting that the property was received of the plaintiff for board and storage. The bill of exceptions states that “ onfe of the questions of the case was whether the plaintiff, either personally or by his agent, retained possession of the property named in the bill of sale ” to him. Upon the question whether the delivery was in good faith, and whether he retained possession, it was important for him to show that he did not abandon the possession by leaving the property in the stable of the defendant, but that he left it there to be boarded and stored as his property. For this purpose, the receipt of Thomas was competent. It is urged that he had no authority to give it. But it appears that he was the foreman of the defendant, accustomed to do his business in his absence. It was within the scope of his authority, as general manager of the business, to give receipts for horses and carriages left for board and storage in the usual course of business. It is not shown that *25fche plaintiff knew that the defendant had any claim upon the pi’operty. For aught that appears, he left it with the defendant's manager in good faith, and in the usual course of business. A receipt by the manager under such circumstances would be within his authority, and would be admissible in evidence against the defendant.
It is urged that it is dangerous evidence, because the jury, treating it as the act of the defendant, might regard it as ap admission inconsistent with his claim; but, on the other hand, if it is excluded, the plaintiff would be exposed to the inference that he knew of the defendant’s claim, and did not dare to assert his own claim by removing the property.
Besides, the court carefully guarded the rights of the defendant by instructing the jury that Thomas had no authority to convey away the defendant’s property, or to deprive him of- any rights in it. The court admitted the receipt as explaining, and as a part of, the transaction of the purchasing, taking, and retaining possession of the property by the plaintiff; and, for this purpose, we are of opinion that it was admissible.

Exceptions overruled.